OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The factual determination of that court — that the hours prescribed by the franchisor-landlord during which the establishment of the franchisee-tenant were to be kept open were “reasonably” determined by the former within the contemplation of the franchise agreements between the parties — more nearly comports with the weight of the evidence and is not affected by any error of law. Similarly, it was not error for the Appellate Division to have concluded that the franchisee-tenant was obligated to pay *845attorney’s fees under the franchise agreements. Nonperformance of these obligations warranted the landlord-franchisor to terminate the franchise agreements and the associated lease.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.